Citation Nr: 1212846	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  11-11 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to death pension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1944 to August 1944.  The Veteran died in May 1988.  The Appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision issued by the Department of Veterans Affairs Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania. The ROIC denied the Appellant's claims for Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits. 

An April 2011 statement of the case (SOC) listed two (2) issues on appeal - entitlement to death pension and (italics added for emphasis) entitlement to service connection for cause of death. However, only the issue of entitlement to death pension has been properly appealed. Although this matter was certified to the Board as a claim of entitlement to service connection for the cause of the Veteran's death, the Appellant specifically limited her January 2011 notice of disagreement (NOD) to the issue of entitlement to death pension. The ROIC did issue a later, February 2011, rating decision denying entitlement to service connection for the Veteran's cause of death, but the Appellant has not submitted an NOD in response to that rating action. An appeal to the Board consists of a timely written NOD and, after an SOC has been furnished, a timely substantive appeal. 38 C.F.R. §§ 20.200. The only issue for which the requirements of 38 C.F.R. §§ 20.200 have been satisfied is the issue of entitlement to death pension. The Board has recharacterized the matter to correctly reflect this procedural history. See 38 C.F.R. § 19.35 (2011) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue). 

The Appellant requested a hearing before the Board on her August 2011 substantive appeal (VA Form 9). However, a September 2011 written statement from the Appellant's authorized representative requested withdrawal of the hearing request. The request is withdrawn. See 38 C.F.R. § 20.702(e) (2011). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A Report of Aptitude for the Marine Corps Service states that the Veteran was discharged from service due to unsuitability resulting from psychoneurosis.

2. Official service records show that the psychoneurosis existed prior to service and was not aggravated by service.

3. The medical opinions within the Veteran's service record are competent evidence both that his psychoneurosis did not develop during, or as a result of, his active duty service and that it was not aggravated beyond a natural progression by such service.

4. During the course of his life, the Veteran was not service-connected for any disabilities and did not receive any VA pension. 

5. Obtaining a current medical opinion would not substantiate the Appellant's claim.




CONCLUSION OF LAW

Entitlement to death pension is not established. 38 U.S.C.A. §§ 101, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).



Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2009), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The Board notes that a regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353- 56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2011).

As clarified above, the issue on appeal is limited to a claim for death pension. June and August 2009 pre-adjudication notices advised the Appellant of the evidence and information required to substantiate such a claim and of her and VA's respective duties for gathering evidence. Pelegrini, 18 Vet. App. at 120-121. In addition, an August 2010 letter provided notice pursuant to the VCAA and to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007)). Due to the subsequent readjudication, the timing error of the 2010 letter has been cured. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), aff'd 499 F.3d 1317 (Fed. Cir. 2007). The duty to notify has been met. 

The ROIC has taken appropriate action to comply with the duty to assist the Appellant by obtaining the Veteran's service records. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. App. 370 (2002). No examination has been provided in conjunction with this claim. However, in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not require the Secretary of VA to assist claimants in obtaining medical opinions or examinations for every claim for death benefits since 38 U.S.C.A. § 5103A(d) is explicitly limited to claims for disability compensation (service connection) and does not pertain to DIC claims. Id. Although the Court held in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim, the Board finds that here there is no such reasonable possibility - as further explained below, pursuant to 38 C.F.R. § 3.3(a)(3)(ii), the determinative issue is governed by the Veteran's service record and the existence of any prior adjudications of service connection.

In support of the Appellant's claim, her powers of attorney have provided lay statements. They have not identified any outstanding evidence pertinent to the claim on appeal. The duty to assist has been met and the record, as it stands, includes sufficient competent evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no further action is necessary to assist the Appellant. She has had the full opportunity to participate in the adjudication of the claim through her powers of attorney.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the Appellant regarding what further evidence she should submit to substantiate her claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits.


Entitlement to death pension

The Appellant has asserted that she is entitled to death pension under 38 C.F.R. § 3.3 (4) on the basis that the Veteran served during a period of war and was discharged or released from service for a disability that should have been service-connected. The evidence does not reflect, and the Appellant does not contend, that the Veteran applied for, or received, any VA benefits during the course of his life.

Having carefully considered the Appellant's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and, as such, it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Pursuant to 38 C.F.R. § 3.3(b)(4), improved (non-service-connected) death pension is a benefit payable by VA to a veteran's surviving spouse because of the veteran's non-service-connected death. Basic entitlement exists if:

(i) The veteran (as defined in § 3.1(d) and (d)(2)) had qualifying service as specified in paragraph (a)(3)(i), (ii), or (iii) of this section; or

(ii) The veteran was, at time of death, receiving or entitled to receive compensation or retired pay for service-connected disability based on service during a period of war; and

(iii) The surviving spouse or child meets the net worth requirements of § 3.274 and has annual income not in excess of the applicable maximum annual pension rate specified in §§ 3.23 and 3.24.

38 C.F.R. § 3.3(a)(i)-(iii) lists the criteria for qualifying service, the first criteria required for entitlement to pension under 38 C.F.R. § 3.3(b)(4). A Veteran must have:

(i) Served in the active military, naval or air service for 90 days or more during a period of war (38 U.S.C. 1521(j)); or

(ii) Served in the active military, naval or air service during a period of war and was discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability (38 U.S.C. 1521(j)); or

(iii) Served in the active military, naval or air service for a period of 90 consecutive days or more and such period began or ended during a period of war (38 U.S.C. 1521(j)).

The Veteran's service records reflect that he did not serve 90 or more days in a period of war and the Appellant does not contend otherwise. However, the Veteran did serve during a period of war, specifically World War II. The Appellant contends that the Veteran's wartime service qualifies under 38 C.F.R. § 3.3(a)(ii). 38 C.F.R. § 3.3(a)(ii) provides two (2) types of qualification: discharge or release for a disability adjudged service-connected without presumptive provisions of law, or having, at the time of discharge, such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.

Official service records show that the Veteran was discharged from service by reason of unsuitability for Marine Corps Service due to diagnosis of psychoneurosis. His psychoneurosis has not been previously adjudged to be service-connected as required by the first part of 38 C.F.R. § 3.3(a)(ii). To the extent that the Appellant argues psychoneurosis should (italics added for emphasis) have been service-connected, the Board notes that 38 C.F.R. § 3.3(a)(ii) specifically uses the word "adjudged." The use of that term indicates that, by the time a claimant is applying for a death pension under 38 C.F.R. § 3.3, any judgment of service connection must have already been rendered. Other provisions of Title 38, even within 38 C.F.R. § 3.3(b), use different terminology - "receiving or entitled to receive compensation" (italics added for emphasis). 38 C.F.R. § 3.3(b) (3)(ii), (4)(ii). "It is a long-held tenet of statutory interpretation that one section of a law should not be interpreted so as to render another section meaningless." Princess Cruises, Inc. v. United States, 201 F.3d 1352, 1362 (Fed.Cir. 2000). The Veteran's service does not qualify under the first part of 38 C.F.R. § 3.3(a)(ii).

The second part of 38 C.F.R. § 3.3(a)(ii) indicates that a veteran's service will qualify for purposes of entitling a surviving spouse or child for a death pension if official service records reflect that he had a service-connected disability, which in medical judgment would have justified his discharge. Thus, under the second part of 38 C.F.R. § 3.3(a)(ii), the Veteran's official service record must show that he had a service-connected disability. If the official service record reflects such a disability, medical judgment must show that disability justified discharge. Id.

Here, there is no question that military medical professionals rendered a judgment that the Veteran's psychoneurosis justified his discharge from service. Specifically, a military psychiatrist opined that the Veteran would be a "neuropsychiatric casualty" if he was retained and a psychologist opined that he would experience "worse breakdown" if retained any longer. However, his official service record does not show that any disability was service-connected. The 1944 Report of Aptitude for the Veteran's Marine Corps Service states unequivocably that the condition (psychoneurosis) that led to his discharge "existed prior to enlistment and has not been aggravated by service."

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. However, according to 38 C.F.R. § 3.3(a)(ii), in order for the Veteran's psychoneurosis to be considered a service-connected disability for purposes of establishing qualifying service entitling the Appellant to death pension, official service records must show the existence of a service-connected disability at the time of death. The Veteran's official service record plainly reflects that psychoneurosis was not caused or aggravated by service.

The Veteran did not perform qualifying service as defined by 38 C.F.R. § 3.3(a)(i), (ii), or (ii). He did not serve for 90 days or more during a period of war, he did not serve for 90 or more consecutive days, he was not discharged for a disability that has been adjudged service-connected, and his official service records do not show that he had a service-connected disability, which in medical judgment would have justified a discharge for disability, at the time of his discharge. Although the Appellant has presented evidence that her annual income meets the requirements for entitlement to a death pension under the "hardship" provisions of 38 C.F.R. § 3.23(d)(6) and thus meets one of the statutory requirements of pertinent section of Title 38, the Veteran's service does not meet the criteria of 38 C.F.R. § 3.3(b)(4)(i). 

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). Entitlement to death pension must be denied as the statutory requirements are not met. 38 C.F.R. § 3.3(b)(4).


ORDER

Entitlement to death pension is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


